Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00463-CR

                                       Gail MAYBERRY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                               Trial Court No. 09-05-0041-CRW
                          Honorable Donna S. Rayes, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete any assessment of court-appointed attorney’s fees against Gail Mayberry.
The trial court’s judgment is AFFIRMED AS MODIFIED. The trial court clerk is ORDERED to
prepare and file in this case a corrected bill of costs showing that no fine, restitution, or court-
appointed attorney’s fees are assessed against Gail Mayberry.

       Nohl Bryant’s motion to withdraw is GRANTED.

       SIGNED April 10, 2019.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice